 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.105  TO PRIVATE EQUITY CREDIT AGREEMENT


 
REGISTRATION RIGHTS AGREEMENT
 
 
This Registration Rights Agreement ("Agreement"), dated as of November 23, 2009,
is made by and between IMAGING DIAGNOSTIC SYSTEMS, INC., a Florida corporation
("Company"), and SOUTHRIDGE PARTNERS II LP, a Delaware limited partnership (the
"Investor").


RECITALS


WHEREAS, upon the terms and subject to the conditions of the Private Equity
Credit Agreement ("Purchase Agreement"), between the Investor and the Company,
the Company has agreed to issue and sell to the Investor up to Fifteen Million
dollars ($15,000,000) of the common stock of the Company ("Subscribed Shares"),
no par value per share (the "Common Stock"), and


WHEREAS, to induce the Investor to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, "Securities Act"), and applicable
state securities laws with respect to the Subscribed Shares;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.           Definitions.


(a)           As used in this Agreement, the following terms shall have the
following meaning:


(i)           “Potential Material Event” means any of the following: (a) the
possession by the Company of material information not ripe for disclosure in a
Registration Statement, which shall be evidenced by determinations in good faith
by the Board of Directors of the Company that disclosure of such information in
the Registration Statement would be detrimental to the business and affairs of
the Company, or (b) any material engagement or activity by the Company which
would, in the good faith determination of the Board of Directors of the Company,
be adversely affected by disclosure in a Registration Statement at such time,
which determination shall be accompanied by a good faith determination by the
Board of Directors of the Company that the Registration Statement would be
materially misleading absent the inclusion of such information.


(ii)           "Subscription Date" shall have the same meaning as set forth in
the Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 



(iii)           "Investor", has the meaning set forth in the preamble to this
Agreement.


(iv)           "Register", "registered" and "registration" refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
delayed or continuous basis ("Rule 415"), and the declaration or ordering of
effectiveness of such Registration Statement by the United States Securities and
Exchange Commission (the "SEC").


(v)           "Registrable Securities" shall have the same meaning as set forth
in the Purchase Agreement.


(vi)           "Registration Statement" shall have the same meaning as set forth
in the Purchase Agreement.


(b)           Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.




2.           Obligation of the Company.         In connection with the
registration of the Registrable Securities, the Company shall do each of the
following:


(a)           Prepare promptly, and file with the SEC within sixty (60) days of
the Subscription Date, a Registration Statement with respect to not less than
100,000,000 of Registrable Securities, and, thereafter, use all diligent efforts
to cause the Registration Statement relating to the Registrable Securities to
become effective the earlier of (a) five (5) business days after notice from the
Securities and Exchange Commission that the Registration Statement may be
declared effective, or (b) one hundred eighty (180) days after the Subscription
Date, and keep the Registration Statement effective at all times until the
earliest of (i) the date that is one year after the completion of the last
Closing Date under the Purchase Agreement, (ii) the date when the Investor may
sell all Registrable Securities under Rule 144 without volume limitations, or
(iii) the date the Investor no longer owns any of the Registrable Securities
(collectively, the "Registration Period"), which Registration Statement
(including any amendments or supplements, thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;


(b)           Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and, during the Registration Period, and to comply with the

 
2

--------------------------------------------------------------------------------

 

provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until the expiration of the Registration Period.


(c)           Permit a single firm of counsel designated by Investor to review
the Registration Statement and all amendments and supplements thereto a
reasonable period of time (but not less than three (3) Business Day) prior to
their filing with the SEC, and not file any document in a form to which such
counsel reasonably objects.


(d)           Notify Investor and Investor’s legal counsel identified to the
Company ((and, in the case of (i)(A) below, not less than one (1) Business Day
prior to such filing) and (if requested by any such person) confirm such notice
in writing no later than one (1) Business Day following the day (i): (A) when a
prospectus or any prospectus supplement or post-effective amendment to the
Registration Statement is proposed to be filed; (B) whenever the SEC notifies
the Company whether there will be a "review" of such Registration Statement; (C)
whenever the Company receives (or a representative of the Company receives on
its behalf) any oral or written comments from the SEC respect of a Registration
Statement (copies or, in the case of oral comments, written or oral summaries of
such comments shall be promptly furnished by the Company to Investor’s Counsel);
and (D) with respect to the Registration Statement or any post-effective
amendment, when the same has become effective; (ii) of any request by the SEC or
any other Federal or state governmental authority for amendments or supplements
to the Registration Statement or the prospectus or for additional information;
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement covering any or all of the Registrable Securities
or the initiation of any proceedings for that purpose; (iv) if at any time any
of the representations or warranties of the Company contained in any agreement
(including any securities purchase agreement) contemplated hereby ceases to be
true and correct in all material respects; (v) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (vi) of the occurrence of any event that to the knowledge of the
Company makes any statement made in the Registration Statement or the prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, the prospectus or other documents so that, in the case
of the Registration Statement or the prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading. In
addition, the Company shall furnish Investor’s Counsel with copies of all
intended written responses to the comments contemplated in clause (C) of this
Section not later than one (1) Business Day in advance of the filing of such
responses with the SEC so that Investor shall have the opportunity to comment
thereon.


(e)           Furnish to Investor, (i) promptly after the same is prepared and
publicly distributed, filed with the SEC, or received by the Company, one (1)
copy of the Registration

 
3

--------------------------------------------------------------------------------

 

Statement, each preliminary prospectus and the prospectus, and each amendment or
supplement thereto, and (ii) such number of copies of a prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents, as the Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by the Investor;


(f)           Use all diligent efforts to (i) register and/or qualify the
Registrable Securities covered by the Registration Statement under such other
securities or blue sky laws of such jurisdictions as the Investor may reasonably
request and in which significant volumes of shares of Common Stock are traded,
(ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof at all
times during the Registration Period, (iii) take such other actions as may be
necessary to maintain such registrations and qualification in effect at all
times during the Registration Period, and (iv) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions: provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (A) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 2(f), (B) subject itself to general taxation in any such
jurisdiction, (C) file a general consent to service of process in any such
jurisdiction, (D) provide any undertakings that cause more than nominal expense
or burden to the Company or (E) make any change in its charter or by-laws or any
then existing contracts, which in each case the Board of Directors of the
Company determines to be contrary to the best interests of the Company and its
stockholders;


(g)           As promptly as practicable after becoming aware of such event,
notify the Investor of the happening of any event of which the Company has
knowledge, as a result of which the prospectus included in the Registration
Statement, as then in effect, includes any untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading ("Registration Default"), and uses all diligent
efforts to promptly prepare a supplement or amendment to the Registration
Statement or other appropriate filing with the SEC to correct such untrue
statement or omission, and any other necessary steps to cure the Registration
Default, and deliver a number of copies of such supplement or amendment to the
Investor as the Investor may reasonably request.  Failure to cure the
Registration Default within ten (10) business days shall result in the Company
including liquidated damages of 2% of the cost of all common stock then held by
the investor for each10 day period or portion thereof, beginning on the date of
suspension.


(h)           As promptly as practicable after becoming aware of such event,
notify the Investor (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any notice of effectiveness or any
stop order or other suspension of the effectiveness of the Registration
Statement at the earliest possible time;


(i)           Notwithstanding the foregoing, if at any time or from time to time
after the date of effectiveness of the Registration Statement, the Company
notifies Investor in writing of the

 
4

--------------------------------------------------------------------------------

 

existence of a Potential Material Event (“Blackout Notice”), Investor shall not
offer or sell any Registrable Securities, or engage in any other transaction
involving or relating to the Registrable Securities, from the time of the giving
of notice with respect to a Potential Material Event until Investor receives
written notice from the Company that such Potential Material Event either has
been disclosed to the public or no longer constitutes a Potential Material
Event; provided, however, that (a) the Company may not so suspend the right to
such holders of Registrable Securities for more than two ten (10) day periods in
the aggregate during any 12-month period (“Blackout Period”) with at least a ten
(10) Business Day interval between such periods, during the periods the
Registration Statement is required to be in effect, or (b) that if such Blackout
Period exceeds the permitted ten (10) day periods, the Company shall pay damages
of  2% of the cost of all common stock then held by the Investor for each ten
(10) day period or portion thereof, beginning on the date of the suspension.


(j)           Use its commercially reasonable efforts, if eligible, either to
(i) cause all the Registrable Securities covered by the Registration Statement
to be listed on a national securities exchange and on each additional national
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation of all the Registrable Securities covered by the Registration
Statement as a National Association of Securities Dealers Automated Quotations
System ("Nasdaq) "Small Capitalization" within the meaning of Rule 11Aa2-1 of
the SEC under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and the quotation of the Registrable Securities on the Nasdaq Small Cap
Market; or if, despite the Company’s commercially reasonable efforts to satisfy
the preceding clause (i) or (ii), the Company is unsuccessful in doing so, to
secure NASD authorization and quotation for such Registrable Securities on the
over-the-counter bulletin board and, without limiting the generality of the
foregoing, to arrange for at least two market makers to register with the
National Association of Securities Dealers, Inc. ("NASD") as such with respect
to such registrable securities; provided, however, that the Investor
acknowledges that the Company does not currently meet the requirements for
listing on a national securities exchange or the Nasdaq Small Cap Market
pursuant to (i) or (ii) and that nothing in this section shall be construed to
require the Company to pursue such qualification until such time as the Company
satisfies such requirements for a period of not less than forty-five (45) days:


(k)           Provide a transfer agent for the Registrable Securities not later
than the Subscription Date of the Registration Statement;


(l)           Cooperate with the Investor to facilitate the timely preparation
and delivery of certificates for the Registrable Securities to be offered
pursuant to the Registration Statement and enable such certificates for the
Registrable Securities to be in such denominations or amounts as the case may
be, as the Investor may reasonably request and registration in such names as the
Investor may request; and, within five (5) business days after a Registration
Statement which includes Registrable Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause

 
5

--------------------------------------------------------------------------------

 

legal counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to the Investor) an appropriate instruction
and opinion of such counsel, if so required by the Company’s transfer agent; and


(m)           Take all other reasonable actions necessary to expedite and
facilitate distribution to the Investor of the Registrable Securities pursuant
to the Registration Statement.


                 3.           Obligations of the Investor.    In connection with
the registration of the Registrable Securities, the Investor shall have the
following obligations;


(a)           It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of the Investor that the Investor shall timely
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall timely execute such
documents in connection with such registration as the Company may reasonably
request.

 
(b)           The Investor by such Investor’s acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder; and


(c)           The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 2(g) or
2(h) above, the Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until the Investor receives the copies of the supplemented or amended
prospectus contemplated by Section 2(g) or 2(h) and, if so directed by the
Company, the Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Investor’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.


                4.           Expenses of Registration.       (a)  All reasonable
expenses incurred in connection with Registrations, filings or qualifications
pursuant to Section 2, including, without limitation, all Registration, listing,
and qualifications fees, printers and accounting fees, the fees and
disbursements of counsel for the Company shall be borne by the Company.


(b)           Except as otherwise provided for in Schedule 4(b) attached hereto,
the Company nor any of its subsidiaries has, as of the date hereof, and the
Company shall not on or after the date of this Agreement, enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to Investor in this Agreement or otherwise conflicts with the provisions
hereof.  Except as otherwise provided for in Schedule 4(b), the Company has not
previously entered into any agreement granting any registration rights with
respect to any of its securities to any person.

 
6

--------------------------------------------------------------------------------

 

 Except as otherwise provided for in this Section 4, and without limiting the
generality of the foregoing, without the written consent of Investor, the
Company shall not grant to any person the right to request the Company to
Register any securities of the Company under the Securities Act unless the
rights so granted are subject in all respects to the prior rights in full of
Investor set forth herein, and are not otherwise in conflict or inconsistent
with the provisions of this Agreement and the other Transaction Documents.


5.           Indemnification.       After Registrable Securities are included in
a Registration Statement under this Agreement:


(a)           To the extent permitted by law, the Company will indemnify and
hold harmless, the Investor, the directors, if any, of such Investor, the
officers, if any, of such Investor, each person, if any, who controls the
Investor within the meaning of the Securities Act or the Exchange Act (each, an
"Indemnified Person"), against any losses, claims, damages, liabilities or
expenses (joint or several) incurred (collectively, "Claims") to which any of
them may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or any post-effective amendment thereof or the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the Subscription Date of such
Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law (the matters in the
foregoing clauses (i) through (iii) being collectively referred to
as  "Violations").  The Company shall reimburse the Investor, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.   Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 5(a) shall not
(i) apply to any Claims arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Indemnified Person expressly for use in
connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 2(b) hereof; (ii) with respect to
any preliminary prospectus, inure to the benefit of any such person from whom
the person asserting any such Claim purchased the Registrable Securities that
are the subject thereof (or to the benefit of any person controlling such
person) if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected in the prospectus, as then amended or
supplemented, if such prospectus was timely made available by the Company

 
7

--------------------------------------------------------------------------------

 

pursuant to Section 2(b) hereof; (iii) be available to the extent such Claim is
based on a failure of the Investor to deliver or cause to be delivered the
prospectus made available by the Company; or (iv) apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the  Company, which consent shall not be unreasonably withheld.  The
Investor will indemnify the Company, its officers, directors and agents
(including legal counsel) against any claims arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company, by or on behalf of such Investor, expressly
for use in connection with the preparation of the Registration Statement,
subject to such limitations and conditions set forth in the previous
sentence.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Person or Indemnified
Party.


(b)           Promptly after receipt by an Indemnified Person under this Section
5 of notice of the commencement of any action (including any governmental
action), such Indemnified Person shall, if a Claim in respect thereof is to be
made against any indemnifying party under this Section 5, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person, as
the case may be; provided, however, that an Indemnified Person shall have the
right to retain its own counsel with the reasonable fees and expenses to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Person and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Person and any other
party represented by such counsel in such proceeding.  In such event, the
Company shall pay for only one separate legal counsel for the Investor selected
by the Investor.  The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person under
this Section 5, except to the extent that the indemnifying party is prejudiced
in its ability to defend such action.  The indemnification required by this
Section 5 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as such expense, loss, damage or
liability is incurred and is due and payable.


6.           Contribution.        To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 5 to the fullest extent permitted by
law; provided, however, that (a) no contribution shall be made under
circumstances where the maker would not have been liable for indemnification
under the fault standards set forth in Section 5; (b) no seller of Registrable
Securities guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any seller
of Registrable Securities who was not guilty of such fraudulent
misrepresentation; and (c) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

 
8

--------------------------------------------------------------------------------

 



7.           Reports under Exchange Act.     With a view to making available to
the Investor the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the SEC that may at any time permit the
Investor to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to use its reasonable best efforts to:


(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Exchange Act;


(c)           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company
solely if unavailable by EDGAR, and (iii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration; and


(d)           at the request of any Investor of Registrable Securities, give its
Transfer Agent irrevocable instructions (supported by an opinion of Company
counsel, if required or requested by the Transfer Agent) to the effect that,
upon the Transfer Agent’s receipt from such Investor of:


(i) a certificate (a “Rule 144 Certificate”) certifying (A) that such Investor
has held the shares of Registrable Securities which the Investor proposes to
sell (the “Securities Being Sold”) for a period of not less than (1) year and
(B) as to such other matters as may be appropriate in accordance with Rule 144
under the Securities Act, and


(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the initial Investor’s Counsel shall be deemed acceptable if such
opinion is not given by Company Counsel) that, based on the Rule 144
Certificate, Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective Registration Statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold

 
9

--------------------------------------------------------------------------------

 

while held by the Investor).   If the Transfer Agent requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.


8.        Miscellaneous.


(a)           Registered Owners.  A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.


(b)           Rights Cumulative; Waivers.  The rights of each of the parties
under this Agreement are cumulative.  The rights of each of the parties
hereunder shall not be capable of being waived or varied other than by an
express waiver or variation in writing.  Any failure to exercise or any delay in
exercising any of such rights shall not operate as a waiver or variation of that
or any other such right.  Any defective or partial exercise of any of such
rights shall not preclude any other or further exercise of that or any other
such right.  No act or course of conduct or negotiation on the part of any party
shall in any way preclude such party from exercising any such right or
constitute a suspension or any variation of any such right.


(c)           Benefit; Successors Bound.  This Agreement and the terms,
covenants, conditions, provisions, obligations, undertakings, rights, and
benefits hereof, shall be binding upon, and shall inure to the benefit of, the
undersigned parties and their heirs, executors, administrators, representatives,
successors, and permitted assigns.


(d)           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof.  There are no
promises, agreements, conditions, undertakings, understandings, warranties,
covenants or representations, oral or written, express or implied, between them
with respect to this Agreement or the matters described in this Agreement,
except as set forth in this Agreement and in the other documentation relating to
the transactions contemplated by this Agreement.  Any such negotiations,
promises, or understandings shall not be used to interpret or constitute this
Agreement.


(e)           Assignment.                      The rights to have the Company
register Registrable Securities pursuant to this Agreement may be assigned by
the Investors to any transferee, only if:  (a) the assignment relates to not
less than one million dollars ($1,000,000) of Registrable Securities and the
Transferee is an  Accredited Investor under Regulation D not in competition with
the Company; (b) the Company receives a legal opinion in form and substance
satisfactory to the Company that the proposed transfer complies with federal and
state securities laws and does not adversely effect the validity of the
transactions executed (or to be executed) under this Agreement and the Purchase
Agreement under federal and state securities laws; (c)  the assignment requires
that the Transferee be

 
10

--------------------------------------------------------------------------------

 

bound by all of the provisions contained in this Agreement, and Investor, the
Company and the transferee or assignee (the "Transferee") enter into a written
agreement, which shall be enforceable by the Company against the Transferee and
by the Transferee against the Company, to assign such rights; and (d)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act and applicable state securities laws.  Prior to the assignment the company
shall have the right to perform its own due diligence regarding the assignee and
have the right to approve the assignment, provided that such approval shall not
be unreasonably withheld.


(f)           Amendment.  Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and Investor.  Any amendment or waiver affected in accordance with this
Section 8 shall be binding upon the Company and any subsequent Transferees.


(g)           Severability.  Each part of this Agreement is intended to be
severable.  In the event that any provision of this Agreement is found by any
court or other authority of competent jurisdiction to be illegal or
unenforceable, such provision shall be severed or modified to the extent
necessary to render it enforceable and as so severed or modified, this Agreement
shall continue in full force and effect.


(h)           Notices.  Notices required or permitted to be given hereunder
shall be in writing and shall be deemed to be sufficiently given when personally
delivered (by hand, by courier, by telephone line facsimile transmission,
receipt confirmed, or other means) or sent by certified mail, return receipt
requested, properly addressed and with proper postage pre-paid (i) if to the
Company, at its executive office and (ii) if to the Investor, at the address set
forth under its name in the Purchase Agreement, with a copy to its designated
attorney, or at such other address as each such party furnishes by notice given
in accordance with this Section 8(a), and shall be effective, when personally
delivered, upon receipt and, when so sent by certified mail, five (5) business
days after deposit with the United States Postal Service.


(i)           Governing Law.  This Agreement shall be governed by the
interpreted in accordance with the laws of the State of Florida without
reference to its conflicts of laws rules or principles.  Each of the parties
consents to the exclusive jurisdiction of the federal courts of the State of
Florida in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non coveniens, to the bringing of any such proceeding
in such jurisdictions.


(j)           Consents.  The person signing this Agreement on behalf of each
party hereby represents and warrants that he has the necessary power, consent
and authority to execute and deliver this Agreement on behalf of that party.

 
11

--------------------------------------------------------------------------------

 



(k)           Further Assurances.  In addition to the instruments and documents
to be made, executed and delivered pursuant to this Agreement, the parties
hereto agree to make, execute and deliver or cause to be made, executed and
delivered, to the requesting party such other instruments and to take such other
actions as the requesting party may reasonably require to carry out the terms of
this Agreement and the transactions contemplated hereby.


(l)           Section Headings.  The Section headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


(m)           Construction.  Unless the context otherwise requires, when used
herein, the singular shall be deemed to include the plural, the plural shall be
deemed to include each of the singular, and pronouns of one or no gender shall
be deemed to include the equivalent pronoun of the other or no gender.


(n)           Execution in Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement.  This Agreement, once executed by a
party, may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.  A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto.
 
 
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


COMPANY:


IMAGING DIAGNOSTIC SYSTEMS, INC.
                                        
                                                                                               
By: /s/ Linda B. Grable
                                                                                               
Name:  Linda B. Grable
                                                                                               
Title:  Chief Executive Officer
 
 
 

 
INVESTOR:


SOUTHRIDGE PARTNERS II LP

                                                                               
                By: /s/ Stephen Hicks
Name: Stephen Hicks
Title: Manager of General Partner


 

 
 
13
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------